Title: To George Washington from John Armstrong, 25 January 1785
From: Armstrong, John
To: Washington, George



Dear General.
Carlisle [Pa.] 25th January 1785

My last to your Excellency was of the congratulatory Sort, written on the joyfull & acceptable subject of our Peace —and whatever time has elapsed since that period, you have had a Silent Share of the best wishes that either my leisure or reflexion, enabled me to bestow; and altho’ they are founded in publick considerations never to be forgotten, they have comparatively left the lofty Scenes of various description, wherin for a Season you have happily & necessarily been employed, chusing rather

to follow you to the peaceful, but still important retreat of domestick life—happy indeed in itself—happy in the concurrence of a thousand temporal blessings; and many, too many there are, whos wishes either for themselves or their friends, reach no farther—but sorry should I be that (for the man to whom my country is so much indebted) mine should terminate in any thing below that felicity, for which we look in the far more important world which is to come, for this felicity, you & I, by the sparing mercy of God are still candidates—but the heavenly road is to be fought inch by inch! Your Corporeal Armour is laid off, I hope never to be put on again, but our Spiritual Armour, my dear General, is if possible every day more & more necessary—the three grand enemies of our immortal life, yet keep the field, and display their force in various direction; they are potent, implacable, insatiable—not to be diverted by the things in which too many place safety or happiness—as in learning—streng[t]h of reason—external peace—affluence &c.—nay so far from it, that often, these are the avenues, or covert ways thro’ which we are either assailed by double force, or ensnared by double Subtilty—The mode in which these adversaries generally make their attacks, is either tht of Violence, or Subtilty—and a great Similarity I make no doubt there is, in the first operations of the Devil by seduction—the workings & tendency to moral evil ariseing from the natural, or inbred corruptions of the human heart and flesh—and the allurements of the present World. the former is thougt to carry his approaches to the human mind, by gaining it’s outworks Viz. the imagination, or fancy. and whatsoever, by our lapsed State is wrong in us, being his offspring, will probably imitate his Steps. With none of these adversaries, are we in our own Strength by any means able to cope—nor will their indefatigable & perfidious nature, safely admit of any negociation—parley or Truse, the moment we agree to a Ceasession of Arms, and have recourse to supposed reason, in looking out for appologies to the temptation, or evil in question, metigating it’s nature or extent, covering or at least palliating a total or partial compliance, by peculiar circumstances & resolve of future resistance &c. all this is forbidden & unequal ground, on which we shall infallibly be overcome. A rigid resistance therefore, ought both to begin & end, this kind of debate; and blessed be God that altho’ we must

be instruments in this necessary War, and employ the weapons prescribed by his word with fidelity & hope, the final event is not left to us, but secured by the Captain of our Salvation, to all who truly fight under his banner, in the use of such Spiritual means as he hath appointed & graciously proposed to bestow. Many dutys indeed are required of us far above our natural Strength to perform; and for this cause many appear to stumble and Charge God foolishly—not considering that the divine right, and power to demand is not mutual, was not losst & imbezled, as was our Strength and power to obey, in our voluntary violation of the first Covenent with Adam. Nor do such consider that in the Lord Christ, the Second Adam, the federal & Spiritual head of his Church, full provision is made, not only for the removal of guilt, but also the quallification of all believers for glory—or in other words, there is not a duty required of man, but for which we may find a correspondent promise, made in consequence of the Covenant of grace with Christ, enabling all believers in the performance thereof—’tis in him all the promises center, and in order to be entitled to them, we must by faith receive, or accept him both for righteousness & Strength.
From the above considerations, I am led to wish yr Excellency three things—first, that too much, of yr present precious time, may not be engrossed by company & the ceremony of polite life—That your Library, be rather well chosen than large; particularly on theological Subjects, doctrinal, practical & Polemical, and that some Orthodox & pious divine may minister to the Church in reach of your House. On the Subject of Christianity, I think the Divines of the last Centuary rather deserve a preference—Deism of late begins to speak proudly on this, Dr Leelands View of the Deistick writers may be Satisfactory. Socinianism that has slept for many years, has for it’s revival the patronage of that great philosoper, but wretched divine—Dr Priestley of London, who has lately wrote & published in favour of that antient heresy—but this I think any Sensible man who believes and understands his Bible may refute. but the Young generation is in danger from both these errors. For the hints thrown out above, I shall use no other appology, than that you know I am nearer the threescore & ten than you are—I think by the Space of fourteen years; and that we are bound to excite

each others remembrance. My health is Still tolerable, except in the extremities of the Season, both of which I find difficult. My Eldest Son Dr Armstrong has for upward of a year past laboured under a threatning disorder of the pulmonary kind—has for the benefit of the Sea Spent most of last summer in England, chiefly in London which he much dislikes, but is returned with no more apparent advantage than that his Cough only appears to have ceased, he is trying the utmost that a weak regimen may do—rideing as the weather will permit, intends to meet an early Spring on the Rappahannock and thence proceed to what is called the Sweet Springs in Agusta, of which his friends in Berkley, give in that complaint a very favourable account. I am Dear General, with the highest esteem Your invariable friend And most Obedt & humble Servant

John Armstrong


We hear nothing favourable nor certain from the Western Treaty—only it’s said it will be tedious, and that the Shawanese refuse to attend, but desire a Seperate treaty in the Spring.

